Case 5:19-cv-01504-JVS-KK Document 24 Filed 09/11/20 Page 1 of 2 Page ID #:130
Case 5:19-cv-01504-JVS-KK Document 24 Filed 09/11/20 Page 2 of 2 Page ID #:131




   1   The Parties to this action, acting through counsel and pursuant to Federal Rule of
   2   Civil Procedure 41(a)(1)(A)(ii), have entered into a written stipulation to dismiss
   3   with prejudice the entire action, including all claims stated herein against all parties.
   4   The Parties have further stipulated that each party shall bear its own attorney's fees
   5   and costs.
   6           Having reviewed the Joint Stipulation of Dismissal of Entire Action with
   7   Prejudice, the matter is hereby dismissed with prejudice.
   8           It is SO ORDERED.
   9

  10

  11   Dated: September 11, 2020                       ________________________________
  12
                                                        JAMES V. SELNA
                                                        United States District Court Judge
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   2
                                                                              5:19-cv-01504 JVS (KK)
       2150213v.1
